Title: From Thomas Jefferson to Stephen Cathalan, Jr., 11 July 1804
From: Jefferson, Thomas
To: Cathalan, Jr., Stephen


               
                  
                     Dear Sir
                  
                  Washington July 11. 04.
               
               Your favor of July 12. came to hand the 14th. of Octob. and sometime after that the fruits and wine arrived safe according to invoice. you mentioned that you reserved a part of the commission, to wit for the dried fruits till the season advanced & should give those that would be fresh. I put off answering you therefore in the expectation that I might make one remittance for the whole, till in fact other matters prevented my attention to it. I mention this, not that the non-arrival of these articles has been of any inconvenience, but to give the true cause of my being so late in answering you. the fruits &c. which came were very good; one of the kinds of Hermitage wine, stated in the invoice under this description ‘3. bottles White Hermitage Virgin 1795. Jourdan’ was most excellent: I have never seen a wine please more. the other quality, called de Loche, of which there were 47. bottles was not liked. it was hard, somewhat like the Grave & the Rhenish wines. the amount of the invoice was 885. F. which if I calculate your new money rightly is about 170. D. to which adding 400. F. for 100. bottles of the Hermitage Virgin of Jourdan, now asked, comes to about 250. D. for which sum I now send you a bill on the house of Dupont at Paris. I will ask the favor of you to give very particular orders that the quality be the same, & that it be shipped to any port between New York and Norfolk, but especially not South of Norfolk, addressed to the Collector of the customs of the port; and that it be sent without delay, that I may recieve it for the ensuing session of Congress which begins early in November. I should trouble you more for the produce of your canton if it were convenient for you to draw on me for the price at the time of shipment payable here. but I presume you do not want money here. present me respectfully to all your good family, and accept yourself my friendly salutations & assurances of great esteem & respect.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. July 20. 04. When I wrote the preceding, I had not recieved the bill of Mr. Dupont. it is now at hand and the 1st. is inclosed for 1312½ Francs. the duplicate & triplicate will be simply inclosed to you without letters. the present goes by Genl. Armstrong our Minister Plen. to Paris, successor to mr Livingston. I take the liberty of inclosing to you a letter for mr Appleton our Consul at Leghorn, which covers a bill of exchange & which therefore I will pray you to send by a safe conveyance and as speedily as may be.
               
               
                  
                     Th:J.
                  
               
            